Exhibit 10.1

 

LOGO [g36773img1.jpg]  

Bristol-Myers Squibb Company

  

 

    345 Park Avenue New York, NY 10154-0037 212 546-3138

E-mail: steve.bear@bms.com                

  

        Stephen E. Bear

    Senior Vice President

        Human Resources

October 30, 2006

Mr. Peter Dolan

c/o Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154

Dear Peter:

Effective September 12, 2006 you ceased to serve as Chief Executive Officer,
Bristol-Myers Squibb Company and as an officer or director of it and/or any of
its subsidiaries (collectively, the “Company”) as well as a fiduciary of any of
its benefit plans. Your employment with the Company will terminate on
October 31, 2006 (“Separation Date”). As of the Separation Date, to the extent
that you have not previously ceased to do so, you shall cease to be the
Company’s representative to any industry organization. You shall provide the
Company or any such organization with such resignation with regard thereto as
requested by the Chief Executive Officer. This will confirm that your current
base salary of $1,250,000.00 per year will continue to be paid in normal
biweekly pay intervals (less applicable withholdings and deductions) until your
Separation Date. During the term of your employment under this Letter Agreement,
you will remain an active at will full-time employee of the Company, subject to
the terms contained herein, and will continue to receive the benefits for which
you are eligible and enrolled on that basis up to your Separation Date. Your
responsibilities will be as a senior advisor to the Chief Executive Officer
primarily focusing on transition issues.

If you agree to enter into this Letter Agreement, subject to all of the
following terms and conditions, you will be provided with the following
compensation and benefits:

 

1.

Separation Payment & Related Benefits. Subject to your signing this Letter
Agreement and, no earlier than your Separation Date, signing the release
agreement attached hereto as Exhibit A, and they becoming effective as set forth
in paragraph 28 of the Letter Agreement and the last paragraph of Exhibit A
hereto (the “Effective Date” as defined in paragraph 28) and subject to
paragraphs 15 and 17 below:

 

 

(a)

Pursuant to the Company’s Severance Plan, you will receive severance pay in the
total gross amount of $1,237,981.00, (which is equal to 51.5 weeks of your base
salary), less applicable withholdings and deductions, to be paid at regular
payroll intervals according to your current pay schedule (the “Severance Pay
Period”); provided that any amounts payable prior to May 1, 2007 shall accrue
interest in accordance with the provisions of paragraph 6(d) hereof and be
payable on the first

 

Page 1 of 23



--------------------------------------------------------------------------------

business day of May 2007. Any remaining payments due on or after May 1, 2007
will be paid at regular payroll intervals and will be so paid notwithstanding
your commencement of other employment.

 

 

(b)

Pursuant to the Company’s Severance Plan, you will be eligible to receive
Company-subsidized medical and dental plan benefits (provided you timely elect
COBRA) and Company-paid life insurance equal to one times base pay for up to
51.5 weeks following your Separation Date (the “Benefit Continuation”). During
this period you will not be an employee of the Company and will not be entitled
to any other payment or benefits not specifically provided for in this Letter
Agreement. If you obtain employment, including but not limited to
self-employment, outside the Company or otherwise provide services to a person
or entity prior to the end of the Severance Pay Period (collectively, “Other
Employment”), your Benefits Continuation will cease as of the date you begin
Other Employment outside the Company; provided, however, that the providing of
consulting services to the Company shall not cause the termination of the
Benefits Continuation. Benefits Continuation is contingent on your making all
the required contributions for similarly situated executives and is subject to
the terms and conditions of the applicable benefit plans as they exist or may
change for similarly situated executives from time to time and in accordance
with applicable law. Such coverage period shall be counted against your COBRA
coverage period.

 

 

(c)

You will be eligible in accordance with the terms of the applicable plans for
enhanced benefits based on the Rule of 70, which terms, subject to the terms of
this Letter Agreement, you will satisfy. Under the Rule of 70, if your age and
service with the Company exceed 69 (which the parties acknowledge is the fact)
and you satisfy the other Rule of 70 requirements including, but not limited to,
the release requirements referred to above and the non-cause basis of your
termination, you are entitled to additional pension and retiree health benefits
and additional vesting of, and exercise period for, equity grants as follows
(which summary shall be subject to the specific terms of the applicable plan):

 

 

(i)

Enhanced Pension Benefits. You will be eligible to receive enhanced benefits
from the Bristol-Myers Squibb Company Retirement Income Plan (“Retirement Income
Plan”) and from the Retirement Income Plan - Benefit Equalization Plan in
accordance with the terms of such plans. Notwithstanding the foregoing, any
benefit that would be paid to you from any non-qualified pension or
profit-sharing plan prior to May 1, 2007 that was not accrued and vested on
December 31, 2004 (and not modified thereafter) shall accrue and be paid to you
on the first business day of May 2007.

 

 

(ii)

Retiree Medical Benefits. You will have the opportunity to continue medical
coverage beyond the Severance Pay Period. During the period that you have no
other coverage available to you (e.g., as an employee or retiree of another

 

Page 2 of 23



--------------------------------------------------------------------------------

employer, as a dependent under the coverage available from your spouse’s
employer), such benefits shall be provided to you on an unsubsidized basis plus
a 2% administrative fee until age 55, and thereafter, on a partially subsidized
basis in accordance with the plan terms. The cost of retiree medical coverage is
based on your years of service with the Company as of your termination date and
your current age. Under the Retiree Medical Plan if you are eligible to enroll
in Medicare coverage, Medicare will be your primary coverage and the Company
plan will be secondary whether or not you actually enroll in Medicare. The
Company reserves the right to amend, suspend or terminate its Retiree Medical
Plan (and your rights with regard thereto), in whole or in part, any time in its
sole and absolute discretion; provided that you shall not be treated differently
than other similarly situated employees.

 

 

(iii)

Long-Term Performance Award Plan. You will continue to participate in the
Long-Term Performance Award Plan (“LTPAP”) through your Separation Date,
including the 2004-2006 performance cycle. The award for the 2004-2006
performance cycle is payable in March 2007 (but pursuant to paragraph 6 hereof,
will not be paid until the first business day of May 2007), and, assuming an
October 31, 2006 Separation Date, you will be eligible for a pro-rata payment
based on thirty-four (34) months of participation. The award for the 2005-2007
performance cycle is payable in March 2008, and, assuming an October 31, 2006
Separation Date, you will be eligible for a pro-rata payment based on twenty-two
(22) months of participation. Your participation in the 2006-2008 LTPAP
performance cycle will lapse. As with all other eligible executives, your
ultimate payout under the plan will be based on the Company’s performance
against targets as certified by the Compensation and Management Development
Committee of the Board of Directors and any and all awards are subject to the
terms of the LTPAP. As of the date of this Letter Agreement, you will not be
eligible to receive any additional LTPAP awards.

 

 

(iv)

Vesting of Stock Options. As of the date of this Letter Agreement, you will not
be eligible for additional stock option grants through your Separation Date. Any
Bristol-Myers Squibb Company stock options granted to you prior to the date of
this Letter Agreement will continue to vest in accordance with the terms of the
applicable plans during the period of your employment with the Company. All
stock options granted to you will be subject to the terms and conditions of the
Bristol-Myers Squibb Company 1983 Stock Option Plan, the Bristol-Myers Squibb
Company 1997 Stock Incentive Plan and the Bristol-Myers Squibb Company 2002
Stock Incentive Plan. Effective upon your Separation Date, any stock options
granted to you by the Company and outstanding for one year will become fully
vested, and you will have the full term from the time of the grant in order to
exercise all awards (subject to termination based on the applicable plan
provisions other than those related to termination of employment). For stock
options subject to a share price

 

Page 3 of 23



--------------------------------------------------------------------------------

appreciation threshold, that threshold will remain in effect. All other stock
options shall expire on the Separation Date.

 

 

(v)

Restricted Stock. Prior to the additional vesting under the Rule of 70 as set
forth in the next sentence, on the Separation Date, you will have 325,378
unvested shares from the restricted stock awards you received on December 5,
2000 (26,291 shares vested; 52,583 shares unvested), March 6, 2001 (8,763
vested; 17,528 shares unvested), September 10, 2003 (33,333 shares vested;
66,667 shares unvested); March 2, 2004 (0 shares vested; 88,600 unvested), and
March 1, 2005 (0 shares vested; 100,000 shares unvested). Under the Rule of 70,
as of the Separation Date, 81,013 shares of restricted stock shall become vested
(which shall consist of 23,748 shares from your 2000 award, 7,917 shares from
your 2001 award, 4,660 shares from your 2003 award, 26,199 shares from your 2004
award, and 18,489 shares from your 2005 award), and any remaining shares will be
forfeited. These awards are subject to the terms and conditions of the
applicable Restricted Stock Award Agreements and the applicable equity plans
under which such awards were granted.

 

 

(d)

At the Company’s expense, you will be eligible for outplacement services to be
provided by an outplacement services firm mutually acceptable to you and the
Company in an amount of up to $75,000. In addition, the Company shall pay, or
reimburse you, for up to an additional $25,000 for other transition services
selected by you upon presentation of documentation in accordance with the
Company’s customary practices; provided that no payment or reimbursement for
such transition services shall occur until the first business day of May 2007.

 

2.

Waiver of Other Benefits. You acknowledge that, by entering into this Letter
Agreement, except as set forth herein, you are waiving all benefits for which
you would be otherwise eligible under the terms of any existing Company
severance plan or policy, or any separate agreement provided to you by the
Company, including the Change in Control Agreement effective January 1, 2006;
provided that you shall remain entitled to the benefits under Sections 4(c) and
4(d) (only as it relates to Section 4(c)) of the Change in Control Agreement
with regard to excise tax gross up payments in connection with a change in
control of the Company. You further acknowledge and agree that the total
payments and benefits set forth herein are in excess of any payments and
benefits that you might otherwise be eligible to receive and are valuable
consideration for you to enter into this Letter Agreement.

 

3.

2006 Awards. You shall forfeit all of your rights to the stock option and
restricted awards granted to you in 2006 as of the Separation Date, you will not
receive a 2006 bonus payment under the Performance Incentive Plan, and your
participation in the 2006-2008 LTPAP performance cycle will lapse.

 

4.

Perquisites. Your use of Company aircraft, chauffeur services and security, and
your entitlement to any other executive perquisites received during your
employment with the

 

Page 4 of 23



--------------------------------------------------------------------------------

Company will cease as of your Separation Date to the extent not otherwise ceased
prior thereto.

 

5.

Consulting Agreement. You will be retained as a consultant to the Chief
Executive Officer of the Company from your Separation Date through April 30,
2007 in accordance with the consulting agreement set forth as Exhibit B hereto
(the “Consulting Agreement”) at the monthly fee of fifty thousand dollars
($50,000), provided that any payments that would be due prior to May 1, 2007
shall be paid to you on the first business day of May 2007.

 

6.

Internal Revenue, Code Section 409A.

 

 

(a)

The intent of the parties is that payments and benefits under this Letter
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Letter Agreement shall be
interpreted to be in compliance therewith. If you notify the Company (with
specificity as to the reason therefore) that you believe that any provision of
this Letter Agreement (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with you, reform such
provision to try to comply with Code Section 409A. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A.

 

 

(b)

Notwithstanding any provision to the contrary in this Letter Agreement and
subject to subsection (c), if you are deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is required to be delayed in compliance with Section 409A(a)(2)(B)
such payment or benefit shall not be made or provided (subject to the last
sentence of this subsection (b)) prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of your “separation from
service” (as such term is defined under Code Section 409A) or (ii) the date of
your death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to you in a lump sum, and any remaining
payments and benefits due under this Letter Agreement shall be paid or provided
in accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to you that would not be required to
be

 

Page 5 of 23



--------------------------------------------------------------------------------

delayed if the premiums therefore were paid by you, you shall pay the full cost
of premiums for such welfare benefits during the Delay Period and the Company
shall pay you an amount equal to the amount of such premiums paid by you during
the Delay Period promptly after its conclusion.

 

 

(c)

In no event whatsoever (as a result of paragraph 6(a) or paragraph 6(b) above or
otherwise) shall the Company be liable for any additional tax, interest or
penalties that may be imposed on you by Code Section 409A or any damages for
failing to comply with Code Section 409A or (a) or (b) above.

 

 

(d)

You shall be entitled to interest at a simple interest rate of 5.5% on or in
respect of the banked vacation days payment under paragraph 7 hereof and the
amounts payable under paragraph l(a) hereof that are delayed pursuant to this
paragraph 6. Such interest shall accrue as of the date such amounts would have
been payable had such delay not been applicable and shall be paid at the same
time as such delayed amounts are actually paid to you.

 

7.

Accrued Obligations. Promptly after the Separation Date, you will be paid for
accrued, unused vacation days (other than banked vacation days), if any, based
on your base salary in effect as of your Separation Date, plus any accrued but
unpaid base salary and any unreimbursed business expenses entitled to
reimbursement in accordance with Company policies. Your banked vacation days
(amounting to $144,230.77) will be paid to you with interest in accordance with
the provisions of paragraph 6(d) hereof on the first business day of May 2007.

 

8.

Other Company Property. On or before your Separation Date you agree to use your
best efforts to return or proffer to the Company all property in your possession
belonging to the Company or its affiliates (including, but not limited to any
Company laptop or computers, and other equipment, documents and property
belonging to the Company); provided, however, that, if after a diligent search,
you in good faith are not aware of Company property in your possession, you will
promptly return or proffer to the Company such Company property upon discovery.
You will not retain copies of any Company property, except as specifically
provided herein. In the event that you proffer to the Company such property in
your possession, the Company will make appropriate personnel available at a
mutually convenient time and place to review with you such property. You may
retain copies of your rolodex and similar address books provided that they only
include contact information, and you may also retain copies of expense
reimbursement documentation, and other documents and information provided to you
as an employee with regard to benefit, equity and other compensation programs.
The Company acknowledges that personal photographs, correspondence and other
documents related to purely personal matters are not Company property. The
Company will cooperate with you in transferring your cell phone number to your
individual name.

 

9.

General Release. In exchange for the valuable consideration set forth herein,
you hereby waive any and all rights to sue and/or make any claims against
Bristol-Myers Squibb

 

Page 6 of 23



--------------------------------------------------------------------------------

Company, and any affiliates, parent companies and subsidiaries, and its and
their past, present and future officers, directors, employees, agents, employee
benefit plans and their administrators and fiduciaries and its and their
successors and assigns (collectively the “Released Parties”) based upon any act
or event occurring prior to the Effective Date of this Letter Agreement. Without
limitation, you specifically release the Released Parties from any and all such
claims arising out of your employment and separation from the Company, whether
known, or unknown, including, but not limited to, claims under the Change in
Control Agreement (except to the extent provided in paragraph 2 hereof with
regard to excise tax gross up payments in connection with a change in control of
the Company), claims based on discrimination under federal anti-discrimination
laws such as Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, the Family Medical Leave Act, claims under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(including, without limitation, claims for interference with your rights to
benefits under section 510 of ERISA) and/or any other federal, state, or local
law (statutory or decisional), regulation or ordinance, including, but not
limited to, the New York State Human Rights Law, the Administrative Code of the
City of New York, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, New
Jersey Wage and Hour Laws, and the New Jersey Wage Discrimination Act. You
further acknowledge that the Company has offered to provide you with this Letter
Agreement in lieu of those benefits to which you otherwise may have been
entitled under any Company severance plan, program or arrangement, if any.

 

10.

Claims Not Subject to Release. You are not giving up any claims for any accrued,
vested benefits under any employee benefit, equity or pension plan of the
Company, subject to the terms and conditions of such plan and applicable law.
You are not giving up your right to appeal a denial of a claim for benefits
submitted under your medical or dental coverage, life insurance or disability
income program maintained by the Company. Further, you are not giving up your
right to file a claim for unemployment insurance benefits nor your rights, if
any, to file a claim for workers’ compensation insurance benefits. Nor are you
giving up your right to indemnification or reimbursement of expenses under the
Company’s organizational documents, By-laws or any agreement concerning
indemnification or reimbursement of expenses, your right to director and officer
insurance coverage, if any, any rights or claims you have under this Letter
Agreement or the Consulting Agreement, including any rights or claims arising
out of any breach by the Company of this Letter Agreement or the Consulting
Agreement, any right to reimbursement for business expenses incurred during the
course of your employment with the Company and in accordance with the Company’s
policy with respect to the reimbursement of business expenses, any right or
claim you may have to obtain contribution as permitted by applicable law in an
instance in which both you, on the one hand, and the Company, any affiliate of
the Company or any other Released Party, on the other hand, are held to be
jointly liable, or any right or claim that may initially arise after the
Effective Date.

 

Page 7 of 23



--------------------------------------------------------------------------------

11.

Non-Competition. For a one (1) year period after your Separation Date, you will
not in any way directly or indirectly own, manage, operate, control, accept
employment or a consulting position with or otherwise advise or assist or be
actively connected with, or have any financial interest in, directly or
indirectly, any entity that engages or intends to engage in any Competing
Business anywhere in the world. “Competing Business” means any business or other
enterprise substantially similar to, or competitive with, the business of the
Company or any of its affiliated companies as conducted, or as actively being
contemplated to be conducted by the Company, as of the Separation Date. It is
understood that ownership of not more than one percent (1%) of the equity
securities of any publicly traded Competing Business shall in no way be
prohibited pursuant to the foregoing provisions. Questions regarding whether an
assignment may be counter to this limitation must be brought to the attention of
the General Counsel of the company.

 

12.

Non-Solicitation. For a one (1) year period following the Separation Date, you
agree that you will not in any way, directly or indirectly on your own or as an
agent, employee or officer of any corporation, employ, solicit for employment,
engage as a consultant, retain in any capacity, or advise or recommend to any
other person that they employ, solicit for employment, engage as a consultant or
retain in any capacity, any person employed at the time by Bristol-Myers Squibb
Company, or any of its affiliates, parent companies and subsidiaries. The
forgoing shall not prohibit you from general advertising not targeted at
employees of the Company or from providing a reference upon request as to a
person or entity so long as you have no business relationship with the person or
entity that you are providing a reference to.

 

13.

Employee Confidentiality Obligation. You may not make use of confidential or
proprietary information concerning the Company’s business or affairs, of any
nature, that is not otherwise a matter of public record. This obligation
continues after the termination of your employment and remains in effect
regardless of whether you sign this Letter Agreement. In addition, for a one
(1) year period after your Separation Date, you agree that you will not advise,
counsel or otherwise assist (as an employee, consultant or in any other
capacity) any company, entity or third-party seeking to purchase, acquire,
invest in and/or gain a controlling voting interest in the Bristol-Myers Squibb
Company. Nothing in this paragraph is intended to prohibit or restrict you in
any way from providing truthful information concerning your employment or the
Company’s business activities to any government, regulatory or self-regulatory
agency or pursuant to a valid subpoena issued by a court of competent
jurisdiction.

 

14.

Non-Disparagement. For a three (3)-year period following the Separation Date,
you agree that you will not disparage or encourage or induce others to disparage
the Company or any of its employees, officers, directors or products (the
“Company Group”). For purposes of this Letter Agreement, the term “disparage”
includes without limitation, comments or statements to the press and/or media,
the Company’s employees, and/or to any individual, customer, client or entity
with whom the Company has a business relationship if such statement would
adversely affect in any manner the conduct of the business of the Company and/or
the

 

Page 8 of 23



--------------------------------------------------------------------------------

business reputation of the Company or its employees. Nothing in this paragraph
is intended to prohibit or restrict you from providing truthful information
concerning your employment or the Company’s business activities to any
government, regulatory or self-regulatory agency or pursuant to a valid subpoena
issued by a court of competent jurisdiction, or to deny (but not to otherwise
disparage the Company Group in connection therewith) the truth of any false
statement made about you.

 

15.

Material Breach. You understand that a breach by you of paragraphs 11, 12, 13,
14, or 16 (other than a breach that is both non-intentional and non-material),
would be a material breach of your obligations under this Letter Agreement, and
that, if any payments and benefits have been provided to you under paragraphs
1(a) or 1(b) hereof prior to any such breach, in addition to any other remedy
that may be available to the Company in law or at equity, you will, upon 30 days
written notice by the Company, promptly return all such payments and the value
of all benefits to the Company and forfeit your right to any other payments or
benefits still owing pursuant to this Agreement. In addition, all stock options
shall immediately expire. The determination that you have materially breached
any of the above-referred to paragraphs of this Letter Agreement shall be made
by the Board of Directors, upon recommendation of the Compensation and
Management Development Committee, each in their respective good faith
discretion. In the event of any dispute by you regarding any such determination,
such dispute shall be resolved in accordance with the provisions of paragraph 27
hereof.

 

16.

Cooperation. From time to time the Company finds it necessary or advisable to
contact former employees to discuss matters about which they might have
knowledge that are relevant to ongoing legal matters of the Company or otherwise
related to their employment period. Accordingly, you agree that you will
cooperate in all reasonable respects and generally make yourself available to
give testimony, speak with counsel representing the Company and provide
assistance in connection with any relevant litigation, arbitration, proceedings,
government hearing or investigation involving the Company or any other matter
that relates to your employment period, provided that with regard to matters not
involving litigation or potential litigation, this provision shall not apply
after five (5) years from the date hereof. The Company will, to the extent
feasible, use reasonable business efforts to provide you with reasonable notice
in the event your assistance is required. In connection with your testimony,
cooperation and assistance with legal matters for which the Company is currently
reimbursing your legal and related expenses, the Company will continue to
advance or reimburse to you such reasonable expenses incurred by you. You
further understand any future requests by you to the Company for the advancement
of reasonable legal fees and expenses and/or indemnification for any additional
legal matters will be considered by the Company and determined in accordance
with the Company’s applicable By-laws, Board resolutions and Delaware law. In
connection with any cooperation where the Company requires you to be available
in person, the Company will reimburse you for your reasonable travel, meal and
lodging expenses. Your entitlement to reimbursement of expenses pursuant to this
paragraph 16 shall in no way affect other rights you may have to be indemnified
and/or advanced expenses, provided that in no event shall there be any
duplication of

 

Page 9 of 23



--------------------------------------------------------------------------------

indemnification and/or expense reimbursement. You will not be entitled to any
other compensation for cooperation, except as otherwise provided under any
indemnification arrangement with the Company.

 

17.

Forfeiture and Clawback. In the event that a determination by the Board of
Directors, upon recommendation of the Compensation and Management Development
Committee, is made following your Separation Date that you, while employed,
engaged in willful misconduct or activity deemed detrimental to the interests of
the Company, including violation of any federal securities or other law or the
Company’s Standards of Business Conduct and Ethics, the Board of Directors shall
have the right, upon written notice given to you, to forfeit your right to
receive the payments and property due under paragraph 1 of this Letter
Agreement, and require you to refund to the Company within thirty (30) days of
such written demand any payments or property (other than $10,000) paid to you
under paragraph 1 of this Letter Agreement prior to such determination (or the
value thereof, including the profit you made on the exercise of stock options),
provided that your forfeiture and refund obligation under this paragraph 17
shall not apply to any payments or property to which you would have been
otherwise entitled had your employment with the Company been terminated for any
of the reasons described in this sentence. Nothing in this paragraph 17 shall be
deemed to be violated by any action or inaction taken with the express approval,
or at the express direction, of the Board of Directors of the Company or a
committee thereof. Any determination by the Board of Directors or the
Compensation and Management Development Committee under this paragraph 17 shall
be made in its good faith discretion, and in the event of any dispute by you
regarding any such determination, such dispute shall be resolved in accordance
with the provisions of paragraph 27 hereof.

 

18.

Enforceability of Letter Agreement; Remedies.

 

 

(a)

If at any time after the Effective Date of this Letter Agreement any provision
is held to be illegal, void, or unenforceable, that provision will have no force
and effect. However, the illegality or unenforceability of that provision will
not have any effect on, and will not impair the enforceability of, any other
provision of this Letter Agreement. To the extent that a court shall hold that
the duration, scope, area or other restriction stated in paragraphs 11, 12 or 13
of this Letter Agreement are unreasonable under circumstances then existing, the
parties agree that it is their intention that such provision should be modified
or amended by the court to render it enforceable to the maximum extent
permissible under applicable law. If a court of competent jurisdiction finds
that the General Release is illegal and/or unenforceable, you will be required
to execute a General Release that is legal and enforceable.

 

 

(b)

In the event of a breach or threatened breach of any of the provisions of this
Agreement, you agree that the Company shall be entitled to injunctive or other
equitable relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, and you acknowledge that damages would be
inadequate and insufficient. The existence of this right to injunctive and other
equitable relief shall

 

Page 10 of 23



--------------------------------------------------------------------------------

not limit any other rights or remedies that the Company may have at law or in
equity including, without limitation, the right to monetary, compensatory and
punitive damages.

 

19.

By-Laws. The parties acknowledge and agree that you shall continue to be covered
under the indemnification and related provisions of the Company’s By-Laws with
regard to actions or inactions taken by you as an officer or director of the
Company, and pursuant to such By-Laws, such provisions are a contractual
commitment of the Company as specified therein. In addition, you shall continue
to be covered under the Company’s directors’ and officers’ insurance policies to
the same extent as other similarly situated directors and officers of the
Company.

 

20.

Amendment/Waiver. No provision in this Letter Agreement may be amended unless
such amendment is agreed to in writing and signed by you and an authorized
officer of the Company. No waiver by either party of any breach by the other
Party of any condition or provision contained in this Letter Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by you or an authorized officer of the
Company, as the case may be.

 

21.

Supersedes All Prior Agreements. You acknowledge and agree that this Letter
Agreement supersedes any and all other prior agreements entered into between you
and the Company with regard to your employment or separation from the Company
except as specifically provided herein, including but not limited to, the Change
in Control Agreement effective January 1, 2006 (except to the extent provided in
paragraph 2 hereof with regard to excise tax gross up payments in connection
with a change in control of the Company); provided, however, any confidentiality
agreement or other intellectual property agreement between you and the Company
shall remain in full force and effect. You also represent and agree that, in
signing this Letter Agreement, you are not relying on any promises or
representations not contained within this Letter Agreement and acknowledge that
you are not entitled to any other compensation or benefits from the Company
except as otherwise expressly provided for herein.

 

22.

No Mitigation; No Offset. In no event will you be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
under this Letter Agreement. There will be no offset by the Company against your
entitlements under this Letter Agreement or the Consulting Agreement for any
compensation or other amounts (other than as provided herein or in any benefit
plan with regard to employee benefits) that you earn from subsequent employment
or engagement of your services.

 

23.

Successors and Assigns. Except as otherwise expressly provided herein, this
Letter Agreement will be binding upon and inure to the benefit of the parties
and their respective successors, heirs (in your case) or assigns. The Company
will require any assignee of all or substantially all of the assets of the
Company to assume and agree to perform this Letter

 

Page 11 of 23



--------------------------------------------------------------------------------

Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such assignment had taken place. As used in this
Letter Agreement, “the Company” will mean the Company as defined above and any
successor to its business and/or assets which by reason hereof assumes and
agrees to perform this Letter Agreement by operation of law or otherwise. In the
event of your death or a judicial determination of your incompetence, with
respect to any payments, entitlements or benefits payable or due hereunder,
references in this Letter Agreement to you will be deemed to refer, where
appropriate, to your legal representatives or your beneficiary or beneficiaries.
Anything herein to the contrary notwithstanding, the Company may not assign this
Letter Agreement except to a successor to the Company, and any such assignment
by the Company will not relieve it of its obligations hereunder. None of your
rights or obligations under this Letter Agreement may be assigned or transferred
by you other than your rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided in this Agreement or other applicable plans or agreements of the
Company.

 

24.

Notices. For the purpose of this Letter Agreement, notices, demands and all
other communications provided for in this Letter Agreement will be in writing
and will be sent by messenger or overnight courier (provided in each case,
confirmation of receipt is obtained), certified or registered mail, postage
prepaid and return receipt requested or by facsimile transmission to the parties
at their respective addresses and fax numbers set forth below or to such other
address or fax number as to which notice is given.

 

If to you:

  

At the last address on the records of the Company

With a copy to:

  

Joseph E. Bachelder, Esq.

  

Bachelder Law Offices

780 Third Avenue

New York, New York 10017

If to the Company:

  

345 Park Avenue

  

New York, NY 10154

  

Attention: Senior Vice President - Human Resources

With a copy to:

  

Corporate Secretary

  

Bristol-Myers Squibb Company

345 Park Avenue

  

New York, NY 10154

Notices, demands and other communications will be deemed given on delivery
thereof.

 

25.

Counterparts. This Letter Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

Page 12 of 23



--------------------------------------------------------------------------------

26.

Company Representations. The Company represents and warrants that (i) the
execution, delivery and performance of this Letter Agreement and the Consulting
Agreement by the Company has been fully and validly authorized by all necessary
corporate action, (ii) the officer signing this Letter Agreement and the
Consulting Agreement on behalf of the Company is duly authorized to do so,
(iii) the execution, delivery and performance of this Letter Agreement and the
Consulting Agreement does not violate any applicable law, regulation, order,
judgment or decree or any agreement, plan or corporate governance document to
which the Company is a party or by which it is bound and (iv) upon execution and
delivery of this Letter Agreement and the Consulting Agreement by the parties,
they will be the valid and binding obligations of the Company enforceable
against it in accordance with their respective terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

27.

Arbitration. Subject to the provisions of paragraph 18(b), any disputes arising
under or in connection with this Letter Agreement shall be resolved by binding
arbitration, to be held in New York, New York, in accordance with the employment
dispute rules and procedures of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Each party hereto shall bear his or its own costs of the
arbitration or litigation, including, without limitation, his or its attorneys’
fees.

 

28.

Effectiveness. By signing this Letter Agreement, you acknowledge that you have
been given at least twenty-one (21) days to consider and sign. You further
acknowledge that you have seven (7) days after signing it to revoke your
signature and that provided you do not revoke your signature, it will be
effective (the “Effective Date”). To revoke your signature, you must notify the
Company in writing within seven days of the date you signed this Letter
Agreement. Such notice must be delivered by 5:00 p.m. of the seventh day and
addressed to Bristol-Myers Squibb Company, Office of the General Counsel, 345
Park Avenue, NY, NY 10154. In the event that you do not sign this Letter
Agreement or if you revoke your signature, you will not be entitled to the
payments and benefits set forth above.

YOUR SIGNATURE BELOW ACKNOWLEDGES THAT YOU HAVE READ THE ABOVE, UNDERSTAND WHAT
YOU ARE SIGNING, AND ARE SIGNING IT VOLUNTARILY AND ACTING OF YOUR OWN FREE
WILL. YOU UNDERSTAND THAT, IF ANY PROVISION OF THIS LETTER AGREEMENT IS FOUND TO
BE INVALID OR UNENFORCEABLE, IT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION. YOU FURTHER AGREE THAT THIS LETTER AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
RULES. YOU ALSO ACKNOWLEDGE THAT THE COMPANY HAS ADVISED AND HEREBY ADVISES YOU
IN WRITING TO CONSULT WITH AN ATTORNEY AND OTHER ADVISORS OF YOUR CHOICE PRIOR
TO SIGNING THIS DOCUMENT.

 

Page 13 of 23



--------------------------------------------------------------------------------

[SIGNATURES ON FOLLOWING PAGE]

 

Page 14 of 23



--------------------------------------------------------------------------------

Please indicate your acceptance of this Letter Agreement by signing and
returning it to me.

 

Very truly yours,

/s/ Stephen E. Bear

 

Stephen E. Bear

Senior Vice President, Human Resources

Bristol-Myers Squibb Company

 

/s/ Peter Dolan

   Executed  

November 1, 2006

  Peter Dolan       

 

Page 15 of 23



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

General Release by Peter Dolan (“Mr. Dolan”) in his capacity as an individual
and on behalf of his heirs, executors, administrators, attorneys, agents,
successors and assigns of all claims against Bristol-Myers Squibb Company (the
“Company”), and any affiliates, parent companies and subsidiaries, and their
past, present and future officers, directors, employees and agents, employee
benefit plans and their administrators and fiduciaries and its and their
successors and assigns (collectively the “Released Parties”).

In exchange for the payments and other consideration set forth in paragraph 1 of
the Letter Agreement between Mr. Dolan and the Company dated October 30, 2006
(the “Letter Agreement”), and other valuable consideration, Mr. Dolan waives any
and all rights to sue and/or make any claims against the Released Parties based
upon any act or event occurring prior to the date of this General Release.
Without limitation, Mr. Dolan specifically releases the Released Parties from
any and all such claims arising out of Mr. Dolan’s employment and separation
from the Company, whether known, or unknown, including, but not limited to,
claims under the Change in Control Agreement (except to the extent provided in
paragraph 2 of the Letter Agreement with regard to excise tax gross up payments
in connection with a change in control of the Company), claims based on
discrimination under federal anti-discrimination laws such as Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the Equal
Pay Act, the Family Medical Leave Act, claims under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (including, without
limitation, claims for interference with your rights to benefits under section
510 of ERISA) and/or any other federal, state, or local law (statutory or
decisional), regulation or ordinance, including, but not limited to, the New
York State Human Rights Law, the Administrative Code of the City of New York,
the New Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, New Jersey Wage and Hour Laws,
and the New Jersey Wage Discrimination Act. Mr. Dolan further acknowledges that
the Company has offered to provide Mr. Dolan with the Letter Agreement in lieu
of those benefits to which Mr. Dolan otherwise may have been entitled under any
Company severance plan, program or arrangement, if any.

Mr. Dolan acknowledges that he is not giving up any claims for any accrued,
vested benefits under any employee benefit, equity or pension plan of the
Company, subject to the terms and conditions of such plan and applicable law.
Mr. Dolan acknowledges that he is not giving up his right to appeal a denial of
a claim for benefits submitted under his medical or dental coverage, life
insurance or disability income program maintained by the Company. Further,
Mr. Dolan is not giving up his right to file a claim for unemployment insurance
benefits nor his rights, if any, to file a claim for workers’ compensation
insurance benefits. Nor is Mr. Dolan giving up his right to indemnification or
reimbursement of expenses under the Company’s organizational documents, Bylaws
or any agreement concerning indemnification or reimbursement of expenses, his
right to director and officer insurance coverage, if any, any rights or claims
Mr. Dolan has under the Letter

 

Page 16 of 23



--------------------------------------------------------------------------------

Agreement or the Consulting Agreement, including any rights or claims arising
out of any breach by the Company of the Letter Agreement or the Consulting
Agreement, any right to reimbursement for business expenses incurred during the
course of Mr. Dolan’s employment with the Company and in accordance with the
Company’s policy with respect to the reimbursement of business expenses, any
right or claim Mr. Dolan may have to obtain contribution as permitted by
applicable law in an instance in which both Mr. Dolan, on the one hand, and the
Company, any affiliate of the Company or any other Released Party, on the other
hand, are held to be jointly liable, or any right or claim that may initially
arise after the date hereof.

Mr. Dolan agrees that this General Release is an integral part of the Letter
Agreement, and that all provisions of the Letter Agreement are thereby
incorporated in this General Release as if fully set forth herein. Mr. Dolan
acknowledges that this General Release and the Letter Agreement constitute the
full and complete understanding and agreement of the parties with respect to the
subject matter hereof, and that neither may be modified except in writing and
signed by Mr. Dolan and an authorized officer of the Company. He further
represents and agrees that, in signing this General Release, he is not relying
on any promises or representations not contained herein and acknowledges that he
is not entitled to any other compensation or benefits from the Company except as
otherwise expressly provided for in the Letter Agreement, the Consulting
Agreement and herein.

BY SIGNING BELOW, MR. DOLAN ACKNOWLEDGES THAT HE HAD AT LEAST 21 DAYS TO
CONSIDER THIS GENERAL RELEASE BEFORE SIGNING IT, THAT HE MAY NOT SIGN IT BEFORE
HIS SEPARATION DATE (AS DEFINED IN THE LETTER AGREEMENT), THAT AFTER SIGNING IT,
HE HAS 7 DAYS TO REVOKE HIS SIGNATURE AND THAT, PROVIDED HE DOES NOT REVOKE IT,
IT WILL BECOME EFFECTIVE ON THE EIGHTH DAY AFTER HE SIGNS IT. BY SIGNING BELOW,
MR. DOLAN ALSO ACKNOWLEDGES THAT HE HAS READ THE ABOVE, UNDERSTANDS WHAT HE IS
SIGNING, HAS BEEN ADVISED IN WRITING TO CONSULT AN ATTORNEY BEFORE SIGNING IT,
AND IS SIGNING IT VOLUNTARILY AND OF HIS OWN FREE WILL. HE FURTHER AGREES THAT
IF ANY PROVISION OF THIS GENERAL RELEASE IS FOUND TO BE INVALID OR
UNENFORCEABLE, IT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION. HE FURTHER AGREES THAT THIS GENERAL RELEASE WILL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW RULES AND
CONSENTS TO PERSONAL JURISDICTION IN NEW YORK, NEW YORK.

 

/s/ Peter Dolan

   Executed  

November 1, 2006

  Peter Dolan       

 

Page 17 of 23



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

AGREEMENT, made and entered into the 30th day of October, 2006, by and between
BRISTOL-MYERS SQUIBB COMPANY (the “Company”) and PETER DOLAN (“Dolan”).

WHEREAS, Dolan will cease to be an employee of the Company on October 31, 2006;

WHEREAS, Dolan is willing to offer the Company consulting services as the sole
service provider thereafter; and

WHEREAS, the Company wishes to avail itself of the services of Dolan as a
consultant to the Company for six (6) months thereafter, and Dolan is willing to
perform such services,

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and Dolan
(each individually, a “Party,” and collectively, the “Parties”) agree as
follows:

 

1.

General.

The Company engages Dolan as a consultant for the period as set forth in
Section 2 to provide the services as set forth in Section 3, subject to the
other terms and conditions set forth in this Agreement. Dolan understands and
agrees that the services rendered by him shall be those of an independent
consultant and not of an agent or employee of the Company. In this connection,
neither Dolan, nor any employee or agent of Dolan, will be eligible to
participate in or entitled to receive any employee benefits from the Company as
a result of this Agreement or the services rendered under it, even if such
employee is subsequently determined by any court, the Internal Revenue Service
or any other governmental agency to be a common law employee of the Company. To
the extent that any court, the Internal Revenue Service or any other
governmental agency determines that Dolan or any employee or agent of Dolan to
be a common law employee, Dolan agrees that any such employee will waive any
benefits that may be awarded, or in the event that such employee refuses to
waive such benefits, Dolan will reimburse the Company for all expenses
attributable to such benefits. Dolan’s services will be of an advisory nature
only, and Dolan will have no power of decision with respect to any matters which
are the subject of consultation and will not have any responsibility in
connection with the active management of the Company. Dolan further understands
that, he is responsible for the full reporting and payment of local, state and
federal taxes and statutory benefits, including Social Security (FICA), workers
compensation, disability, and unemployment insurance with respect to any of his
employees, agents or himself. No deductions, withholding, or additional payments
for such purposes shall be made by the Company. Dolan shall indemnify and hold
the Company and its affiliates harmless with regard to any failure of him to
fulfill his obligations with regard to such taxes or statutory benefits and any
act or inaction by his employees or agents in performing the services hereunder.

 

Page 18 of 23



--------------------------------------------------------------------------------

2.

Term of Services.

The term of Dolan’s service under this Agreement shall commence as of
November 1, 2006 and shall terminate on April 30, 2007, or earlier upon Dolan’s
death, incapacity to provide services for more than twenty (20) consecutive days
or upon notice in the event of Dolan’s willful misconduct, activities
detrimental to the interests of the Company or breach of this Agreement which is
not cured within five (5) days of written notice thereof (the “Term of
Services”). If Dolan’s services are terminated for any of the reasons set forth
in the preceding sentence, the Company shall pay Dolan a pro rated monthly
installment of the fee set forth in Section 3 below for the portion of the month
in which such termination occurs. During the Term of Services, Dolan shall
provide services to the Company for an average of twenty (20) hours per week at
such times as requested by the Company’s Interim Chief Executive Officer or
Chief Executive Officer (the “CEO”). The failure of the CEO to so request
Dolan’s services for any period during the Term of Services shall not affect the
Company obligations hereunder, including the obligation to pay Dolan the fees
set forth in Section 3 below.

 

3.

Services.

 

 

(a)

As a consultant to the Company, Dolan shall provide advice to the CEO and/or the
CEO’s designee on such matters relating to the business and affairs of the
Company as the CEO shall from time to time request, and in connection therewith,
attend such meetings as requested by the CEO. Dolan shall also, upon the request
of the CEO, provide written reports on matters on which he is advising. All
services shall be provided by Dolan personally.

 

 

(b)

Dolan may provide the services from such location as he deems appropriate,
except to the extent the CEO requires him at meetings. The CEO shall use
reasonable business efforts to provide Dolan with advance notice of any such
meeting to the extent feasible considering the circumstances. As appropriate,
Dolan may provide services by telephone or other form of communication,
including email, except as otherwise specified by the CEO.

 

 

(c)

Dolan will not have an office during his consultancy arrangement. Administrative
support as reasonably necessary in the performance of his consulting duties will
be provided by the Company.

 

4.

Fee For Services.

During the Term of Services, for the services described above, Dolan shall
receive a monthly fee of fifty thousand dollars ($50,000), payable in arrears on
a monthly basis; provided that any amounts that would be payable prior to May 1,
2007 will be paid in a lump-sum on the first business day of May 2007. Dolan
shall be entitled to interest at a simple interest rate of 5.5% on the fees
payable under this Section 4 in respect of the period from November 1,

 

Page 19 of 23



--------------------------------------------------------------------------------

2006 through April 30, 2007. Such interest shall accrue as of the first day of
the month in which such fees would have been paid had the payment of such fees
not been delayed until the first business day of May 2007, and shall be paid at
the same time as such fees are actually paid to Dolan.

 

5.

Business Expenses.

Dolan will receive full reimbursement for all reasonable expenses (e.g., travel
and lodging expenses) incurred by him and his employees in rendering services to
the Company under this Agreement, provided that Dolan shall provide complete and
timely documentation of such expenses in accordance with the Company’s standard
policy, and further provided that the foregoing shall not include office or
staff costs of Dolan. Any expense in excess of one thousand dollars ($1,000)
(other than reasonable travel and lodging expenses) shall be pre-approved by the
CEO or his designee.

 

6.

Non-Competition.

 

 

(a)

Dolan agrees that during the Term of Services, Dolan will not, directly or
indirectly, engage or participate in any employment or consulting activity that
is competitive with any business of the Company, without the prior written
approval of the CEO. Other than the foregoing limitation, Dolan may provide
consulting services to other persons or entities during the Term of Services;
provided, however, such services do not breach any provision of the Letter
Agreement between Dolan and the Company, dated the date hereof.

 

 

(b)

Dolan agrees that he will require any of his employees assigned to work on any
project for the Company to execute a “Non-Competition, Non-Solicitation,
Confidential Information and Trade Secrets Agreement” with the Company in the
Company’s standard form.

 

7.

Confidential Information and Trade Secrets.

Dolan hereby acknowledges that he and his employees may have access to and
become acquainted with various trade secrets and proprietary information of the
Company not available to competitors of the Company, including without
limitation, information relating to its products, product development, trade
secrets, customers, suppliers, finances, management, operations and business
plans and strategies. Dolan covenants that he and his employees will not,
directly or indirectly, disclose or use such information that is not otherwise a
matter of public record, except as is necessary and appropriate in connection
with rendering by him of services to the Company under this Agreement or except
as may be required by a court of law, a governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose or make accessible such information. Dolan agrees
that in the event that he or an employee of Dolan does directly or indirectly,
disclose or use such information in violation of the foregoing, Dolan shall

 

Page 20 of 23



--------------------------------------------------------------------------------

reimburse the Company for any and all liability arising out of and in connection
with such disclosure.

 

8.

Governing Law.

The validity, interpretation and performance of this Agreement shall be governed
by the laws of the State of New York, without regard to the principles of
conflict of law.

 

9.

Severabiiity.

If any one or more of the provisions contained in this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision thereof.

 

10.

Amendment/Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by Dolan and an authorized officer of the Company. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Dolan or an authorized officer of the company, as the case may be.

 

11.

Notices.

For the purpose of this Agreement, notices, demands and all other communications
provided for in this Agreement will be in writing and will be sent by messenger
or overnight courier (provided in each case, confirmation of receipt is
obtained), certified or registered mail, postage prepaid and return receipt
requested or by facsimile transmission to the parties at their respective
addresses and fax numbers set forth below or to such other address or fax number
as to which notice is given.

 

If to Dolan:

  

At the last address on the records of the Company

If to the Company:

  

345 Park Avenue

  

New York, NY 10154

  

Attention: Senior Vice President - Human Resources

With a copy to:

  

Corporate Secretary

  

Bristol-Myers Squibb Company

345 Park Avenue

New York, NY 10154

Notices, demands and other communications will be deemed given on delivery
thereof.

 

Page 21 of 23



--------------------------------------------------------------------------------

12.

Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

13.

Successors and Assigns.

Except as otherwise expressly provided herein, this Agreement will be binding
upon and inure to the benefit of the parties and their respective successors,
heirs (in Dolan’s case) or assigns. The Company will require any assignee of all
or substantially all of the assets of the Company to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such assignment had taken place. As used in this
Agreement, “the Company” will mean the Company as defined above and any
successor to its business and/or assets which by reason hereof assumes and
agrees to perform this Agreement by operation of law or otherwise. In the event
of Dolan’s death or a judicial determination of his incompetence, with respect
to any payments, entitlements or benefits payable or due hereunder, references
in this Agreement to Dolan will be deemed to refer, where appropriate, to his
legal representatives or his beneficiary or beneficiaries. Anything herein to
the contrary notwithstanding, the Company may not assign this Agreement except
to a successor to the Company, and any such assignment by the Company will not
relieve it of its obligations hereunder. None of Dolan’s rights or obligations
under this Agreement may be assigned or transferred by him other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, except as otherwise specifically provided in this Agreement or other
applicable plans or agreements of the Company.

 

14.

Arbitration.

Any disputes arising under or in connection with this Agreement shall be
resolved, except as provided in the last sentence hereof, by binding
arbitration, to be held in New York, New York, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Each Party shall bear his or its own costs of the arbitration or
litigation, including, without limitation, his or its attorneys’ fees. In the
event of a breach or threatened breach of Section 6 or 7 of this Agreement,
Dolan agrees that the Company shall be entitled to injunctive or other equitable
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, and Dolan acknowledges that damages would be inadequate and
insufficient.

[SIGNATURES ON FOLLOWING PAGE]

 

Page 22 of 23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Dolan have caused this Agreement to be
executed as of the day and year first above written.

 

Bristol-Myers Squibb Company

By:

 

/s/ Stephen E. Bear

 

 

Stephen E. Bear

 

Senior Vice President, Human Resources

Peter Dolan

By:

 

/s/ Peter Dolan

 

 

Peter Dolan

 

Page 23 of 23